Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘139 patent encompasses all the features of the instant claim including at least one electrode to provide a biphasic signal to a nerve with a first segment at a frequency of 750 Hz and a second phase segment of the biphasic signal with a lower frequency than a first phase segment.  The claim of the ‘139 patent is more specific in that the claim defines a system that includes a signal generator module.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 defines a first phase segment .
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the ‘139 patent includes a range for the second phase segment to include a frequency between 20-100 Hz, while instant claim 3 only requires 50 Hz.  The range of claim 3 in the ‘139 patent encompasses the frequency value in instant claim 3.
Claim 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 4-8 require various phase segment modulations.  Claims 1-16 of the ‘139 patent define asymmetric biphasic, frequency modulated, phase modulated, and pulse width modulated signals.  Claims 1-16 of the ‘139 patent define different signal modulations for phases for a biphasic neurostimulation signal which read on the instant claim.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because while instant claim 9 discloses that the application of biphasic signal is performed without the administration of a pharmacological substance .
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 defines a pulse width segment between 170-400 ms, while claim 14 also defines a first phase segment with a pulse width between 170-400 ms.
Claims 11, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 11, 12, and 16 require the biphasic signal is derived from a first electric signal having a current amplitude set to a value corresponding to a percentage of perception threshold of the subject and amplitude of the signals are initially set to zero, with subsequent increase until the patient indicates a perception threshold, with subsequent reduction to a predetermined percentage of perception, as well as a program for a biphasic signal comprising generating programs for the electrode group including independently assessing perception for the patient and adjusting amplitude of the signal up or down therefrom.  Claims 11 and 12 of the ‘139 patent define a biphasic signal depending on a percentage of perception threshold, as well as a means for ramping up the biphasic signal in amplitude to be increased to a perception threshold then reduced to a .
Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 13 and 14 define a percentage perception to be between 20-90% and between 65-75%.  Claim 17 of the ‘139 patent incudes a range between 20-90% which encompasses the ranges in the cited instant claims.
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 17-19 include specific nerve areas such as the spinal cord nerve, peripheral nerve, and a cluster of nerves.  Claim 1 of the ‘139 patent more broadly claims “a nerve area” which reads on each of the specific nerve areas in instant claims 17-19.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 20 and 21 disclose a first phase with a priming component and a second phase with a tonic component, which is likewise included in claim 18 of the ‘139 patent.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,167,139 (Vallejo et al, hereinafter “the ‘139 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the ‘139 patent is drawn to a first phase segment with a priming component and second phase segment with a tonic component, such that the priming component reads on a percentage of a priming perception threshold and the tonic component reads on a percentage of tonic perception threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799